UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:000-52889 SOUND FINANCIAL, INC. (Exact name of registrant as specified in its charter) United States 26-0776123 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 2005 5th Avenue, Second Floor, Seattle, Washington 98121 (Address of principal executive offices) (206) 448-0884 (Registrant’s telephone number) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] Indicate the number of shares outstanding of each issuer's classes of common stock, as of the latest practicable date: As of August 16, 2010, there were 2,954,295 shares of the registrant’s common stock outstanding. SOUND FINANCIAL, INC. FORM 10-Q TABLE OF CONTENTS Page Number PART IFINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Income and Comprehensive Income (Loss) for the Three and Six Month Periods Ended June 30, 2010 and 2009 (unaudited) 4 Consolidated Statement of Stockholders’ Equity for the Six Month Period Ended June 30, 2010 (unaudited) 5 Consolidated Statements of Cash Flows For the Three and Six Month Periods Ended June 30, 2010 and 2009 (unaudited) 6 Selected Notes to Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T. Controls and Procedures 25 PART IIOTHER INFORMATION Item 1.Legal Proceedings 26 Item 1ARisk Factors 26 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3.Defaults Upon Senior Securities 27 Item 4.(Removed and Reserved) 27 Item 5.Other Information 27 Item 6.Exhibits 28 SIGNATURES EXHIBITS PART IFINANCIAL INFORMATION Item 1Financial Statements SOUND FINANCIAL, INC AND SUBSIDIARY Consolidated Balance Sheets (unaudited) JUNE 30, DECEMBER 31, ASSETS Cash and cash equivalents $ $ Securities available-for-sale (AFS), at fair value Federal Home Loan Bank (FHLB) stock, at cost Loans held for sale Loans Less allowance for loan losses ) ) Total loans, net Accrued interest receivable Premises and equipment, net Bank-owned life insurance Mortgage servicing rights, at fair value Mortgage servicing rights, at cost - Other real estate owned and repossessed assets Other assets Total assets $ $ LIABILITIES Deposits Interest-bearing $ $ Noninterest-bearing demand Total deposits Borrowings Accrued interest payable Other liabilities Advance payments from borrowers for taxes and insurance Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 4) STOCKHOLDERS' EQUITY Preferred stock, $0.01 par value, 1,000,000 shares authorized - - Common stock, $0.01 par value, 24,000,000 shares authorized, 3,000,095 issued and 2,954,295 outstanding as of June 30, 2010 and December 31, 2009 Additional paid-in capital Unearned shares - Employee Stock Ownership Plan (“ESOP”) ) ) Retained earnings Accumulated other comprehensive loss, net of tax ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements 3 SOUND FINANCIAL, INC. AND SUBSIDIARY Consolidated Statements of Income and Comprehensive Income (Loss) (Unaudited) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30, JUNE 30, INTEREST INCOME Loans, including fees $ Interest and dividends on investments, cash and cash equivalents Total interest income INTEREST EXPENSE Deposits FHLB advances and other borrowings Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fee income Earnings on cash surrender value of bank-owned life insurance Mortgage servicing income Fair value adjustment on mortgage servicing rights ) - - Gain (loss) on sale of securities ) - - Impairment on securities ) - ) - Loss on sale of assets ) Gain on sale of loans Total noninterest income NONINTEREST EXPENSE Salaries and benefits Operations Regulatory assessments Occupancy Data processing Total noninterest expense INCOME (LOSS) BEFORE PROVISION (BENEFIT) FOR INCOME TAXES ) ) PROVISION (BENEFIT) FOR INCOME TAXES ) ) NET INCOME (LOSS) $ $ ) $ $ ) UNREALIZED GAIN (LOSS) ON SECURITIES, NET OF TAX ) $ $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX $ ) $ $ $ ) BASIC EARNINGS (LOSS) PER SHARE $ $ ) $ $ ) DILUTED EARNINGS (LOSS) PER SHARE $ $ ) $ $ ) See notes to consolidated financial statements 4 SOUND FINANCIAL, INC. AND SUBSIDIARY Consolidated Statement of Stockholders’ Equity For the Six Months Ended June 30, 2010 (unaudited) Shares Common Stock Additional Paid-in Capital Unearned ESOP Shares Retained Earnings Accumulated Other Comprehensive Loss, net of tax Total Stockholders’ Equity BALANCE, December 31, 2009 $ $ $ ) $ $ ) $ Adoption of fair value option on mortgage servicing rights, net of tax of $13,150 Other comprehensive income: Net income Net loss in fair value of investments available for sale, net of tax benefit of ) ) Total comprehensive income Cash dividend declared and paid ($0.02 per share) ) ) Compensation related to stock options and restricted stock BALANCE, June 30, 2010 $ $ $ ) $ $ ) $ See notes to consolidated financial statements 5 SOUND FINANCIAL, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash from operating activities Accretion of net premium on investments ) ) Gain on sale of securities ) - Impairment on securities - Provision for loan losses Depreciation and amortization Compensation expense related to stock options and restricted stock Fair value gain on mortgage servicing rights ) Additions to mortgage servicing rights ) ) Amortization of mortgage servicing rights Increase in cash surrender value of bank owned life insurance ) ) Proceeds from sale of loans Originations of loans held for sale ) ) Loss on sale of other real estate owned and repossessed assets Gain on sale of loans ) (Decrease) increase in operating assets and liabilities Accrued interest receivable ) ) Other assets ) Accrued interest payable ) ) Other liabilities ) Net cash from operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from maturities and sales of available for sale investments Purchase of available for sale investments ) ) Net increase in loans ) ) Improvements to OREO and other repossessed assets - ) Proceeds from sale of OREO and other repossessed assets Purchases of premises and equipment ) ) Net cash from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in deposits, net of acquired deposits ) Proceeds from borrowings Repayment of borrowings ) ) Repurchase of common stock - ) Cash dividends paid ) ) Net change in advances from borrowers for taxes and insurance ) ) Net cash from financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for income taxes $ $ Interest paid on deposits and borrowings $ $ Net transfer of loans to other real estate owned $ $ See notes to consolidated financial statements 6 SOUND FINANCIAL, INC. AND SUBSIDIARY Notes to Consolidated Financial Statement (unaudited) Note 1 – Basis of Presentation The accompanying financial information is unaudited and has been prepared from the consolidated financial statements of Sound Financial, Inc. (“we,” “us,” “our,” “Sound Financial,” or the “Company”) and its wholly owned subsidiary, Sound Community Bank (the “Bank”).These consolidated financial statements have been prepared in accordance with the instructions for Form 10-Q and Article 8 of Regulation S-X and do not include all disclosures required by generally accepted accounting principles (“GAAP”) for a complete presentation of the Company's financial condition and results of operations.In the opinion of management, the information reflects all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation of the consolidated financial statements in accordance with GAAP.The results for the interim periods are not necessarily indicative of results for a full year.For further information, refer to the consolidated financial statements and footnotes for the year ended December 31, 2009, included in the Company's Annual Report on Form 10-K. Certain amounts in the prior quarters’ financial statements have been reclassified to conform to the current presentation.These classifications do not have an impact on previously reported net income (loss), retained earnings or earnings (loss) per share. Note 2 – Accounting Pronouncements Recently Issued or Adopted In January 2010, the FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements.FASB ASU No. 2009-06 requires (i) fair value disclosures by each class of assets and liabilities (generally a subset within a line item as presented in the statement of financial position) rather than major category, (ii) for items measured at fair value on a recurring basis, the amounts of significant transfers between Levels 1 and 2, and transfers into and out of Level 3, and the reasons for those transfers, including separate discussion related to the transfers into each level apart from transfers out of each level, and (iii) gross presentation of the amounts of purchases, sales, issuances, and settlements in the Level 3 recurring measurement reconciliation.Additionally, the ASU clarifies that a description of the valuation techniques(s) and inputs used to measure fair values is required for both recurring and nonrecurring fair value measurements.Also, if a valuation technique has changed, entities should disclose that change and the reason for the change.Disclosures other than the gross presentation changes in the Level 3 reconciliationare effective for the first reporting period beginning after December 15, 2009.The requirement to present the Level 3 activity of purchases, sales, issuances, and settlements on a gross basis will be effective for fiscal years beginning after December 15, 2010.The Company adopted the first part of the standard and it did not have any material impact on the Company’s consolidated financial statements.The adoption of the second part of the standard is not expected to have a material impact on the Company’s consolidated financial statements. In February 2010, the FASB issued ASU No. 2010-09, Subsequent Events (Topic 855) – Amendments to Certain Recognition and disclosure Requirements.This ASU eliminates the requirementto disclose the date through which a company has evaluated subsequent events and refines the scope of the disclosure requirements for reissued financial statements. This ASU is effective for the first quarter of 2010 and did not have a material impact on the Company’s consolidated financial statements. In March 2010, the FASB issued ASU No. 2010-11, Derivatives and Hedging (Topic 815) – Scope Exception Related to Embedded Credit Derivatives. The ASU eliminates the scope exception for bifurcation of embedded credit derivatives in interests in securitized financial assets, unless they are 7 SOUND FINANCIAL, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (unaudited) created solely by subordination of one financial instrument to another.The ASU is effective the first quarter beginning after June 15, 2010. The Company has evaluated the impact of adoption and does not expect the ASU will have a material impact on the Company’s consolidated financial statements. In April 2010, the FASB issued ASU No. 2010-18, Receivables (Topic 310) – Effect of a Loan Modification When the Loan Is Part of a Pool That is Accounted for as a Single Asset.This ASU clarifies that modifications of loans that are accounted for within a pool under Topic 310-30 do not result in the removal of those loans from the pool even if the modification of those loans would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. No additional disclosures are required with this ASU. The amendments in this ASU are effective for modifications of loans accounted for within pools under Topic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010. The amendments are to be applied prospectively and early application is permitted. Upon initial adoption of the guidance in this ASU, an entity may make a onetime election to terminate accounting for loans as a pool under Topic 310-30. This election may be applied on a pool-by-pool basis and does not preclude an entity from applying pool accounting to subsequent acquisitions of loans with credit deterioration. The Company has evaluated the impact of adoption and does not expect the ASU will have a material impact on the Company’s consolidated financial statements. In July 2010, the FASB issued ASU No. 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. The ASU expands existing disclosures to require an entity to provide additional information in their disclosures about the credit quality of their financing receivables and the credit reserves held against them. Specifically, entities will be required to present a rollforward of activity in the allowance for credit losses, the nonaccrual status of financing receivables by class of financing receivables, and impaired financing receivables by class of financing receivables, all on a disaggregated basis. The ASU also requires an entity to provide additional disclosures on credit quality indicators of financing receivables at the end of the reporting period by class of financing receivables, the aging of past due financing receivables at the end of the reporting period by class of financing receivables, the nature and extent of troubled debt restructurings that occurred during the period by class of financing receivables and their effect on the allowance for credit losses, the nature and extent of financing receivables modified as troubled debt restructurings within the previous 12 months that defaulted during the reporting period by class of financing receivables and their effect on the allowance for credit losses, and significant purchases and sales of financing receivables during the reporting period disaggregated by portfolio segment. For public entities, the disclosures of period-end balances are effective for interim and annual reporting periods ending after December 15, 2010. For public entities, the disclosures of activity are effective for interim and annual reporting periods beginning on or after December 15, 2010. The Company is currently evaluating the impact of the ASU on the Company’s consolidated financial statements. 8 SOUND FINANCIAL, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (unaudited) Note 3 – Fair Value Measurements Fair value is defined in ASC Topic 820 as the price that would be received when an asset is sold or a liability is transferred in an orderly transaction between market participants at the measurement date.The standard establishes a consistent framework for measuring fair value and expands fair value measurement disclosure requirements. Fair values of our financial instruments are based on the fair value hierarchy which requires an entity to maximize the use of observable inputs, typically market data obtained from third parties, and minimize the use of unobservable inputs, which reflects our estimates for market assumptions, when measuring fair value. Three levels of valuation inputs are ranked in accordance with the prescribed fair value hierarchy as follows: Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 2: Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active. Level 3: Assets or liabilities whose significant value drives are unobservable thus reflects our estimates for market assumptions. In determining the appropriate levels, the Company performs a detailed analysis of the assets and liabilities that are subject to fair value measurements.In certain cases, the inputs used to measure fair value of an asset or liability may fall into different levels of the fair value hierarchy.The level within which the fair value measurement is categorized is based on the lowest level input that is significant to the fair value measurement in its entirety.Therefore, an item may be classified in Level 3 even though there may be some significant inputs that are readily observable. Valuation Methodologies A description of the valuation methodologies used for certain financial assets and financial liabilities measured at fair value is as follows: Mortgage Servicing Rights - The fair value of purchased mortgage servicing rights is estimated using a discounted cash flow model based on market information from a third party. These assets are classified as Level 3.At June 30, 2010, mortgage servicing rights are carried at fair value. AFS Securities – AFS securities are recorded at fair value based on quoted market prices, if available. If quoted market prices are not available, management utilizes third-party pricing services, broker quotations from dealers in the specific instruments, or discounted cash flow models. Level 1 securities include those traded on an active exchange, as well as U.S. government and its agencies securities. Level 2 securities include mortgage-backed securities and certain collateralized mortgage obligations (CMOs). Loans Held for Sale - Residential mortgage loans held for sale are recorded at the lower of cost or fair value. The fair value of fixed-rate residential loans is based on whole loan forward prices obtained from government sponsored enterprises. These loans are classified as Level 2 and are measured on a nonrecurring basis.At June 30, 2010, loans held for sale were carried at cost. 9 SOUND FINANCIAL, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (unaudited) Impaired Loans - The fair value of collateral dependent loans is based on the current appraised value of the collateral or internally developed models which contain management’s assumptions.These assets are classified as level 3 Other Real Estate Owned (“OREO”) and Repossessed Assets - OREO and repossessed assets consist principally of properties acquired through foreclosure and are carried at the lower of cost or estimated market value less selling costs.Any write-downs based on the asset’s fair value at the date of acquisition are charged to the allowance for loan losses. After foreclosure, management periodically performs valuations such that the real estate is carried at the lower of its new cost basis or fair value, net of estimated costs to sell.These assets are classified as level 3. 10 SOUND FINANCIAL, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (unaudited) The following tables present the balances of assets measured at fair value on a recurring basis at June 30, 2010 and December 31, 2009: Fair Value at June 30, 2010 Description Total Level 1 Level 2 Level 3 Mortgage Servicing Rights $ $
